Case 2:19-cv-04496-ODW-SS Document 18 Filed 12/03/19 Page 1 of 6 Page ID #:122



 1    Jonathan J. Mott, State Bar No. 118912
      Parker & Covert LLP
 2    17862 East Seventeenth Street, Suite 204
      Tustin, CA 92780
 3    Ph: (714) 573-0900 / Fax: (714) 573-0998
      jmott@parkercovert.com
 4
      Attorneys for Defendant
 5    Long Beach Unified School District
 6    Patricia Van Dyke, State Bar No. 160033
      Carol Jung, State Bar No. 258971
 7    Kyra Clipper, State Bar No. 280904
      Learning Rights Law Center
 8    1625 W. Olympic Blvd., Suite 500
      Los Angeles, CA 90015
 9    Ph: (213) 489-4030 / Fax: (213) 489-4033
      patsy@learningrights.org
10    carol@learningrights.org
      kyra@learningrights.org
11
      Valerie Vanaman, State Bar No. 042406
12    Newman.Aaronson.Vanaman LLP
      14001 Ventura Blvd.,
13    Sherman Oaks, CA 91423
      Ph: (818) 990-7722
14    vvanaman@navlaw.net
15    Attorneys for Plaintiff P.S., by and through
      her guardian ad litem, Irma Ramirez
16
                                  UNITED STATES DISTRICT COURT
17
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
19
     P.S. a minor, by and through her guardian               CASE NO.: 2:19-cv-04496
20   ad litem, Irma Ramirez,
                                                             JUDGE: Otis D. Wright II
21                             Plaintiff,                    CTRM: 5D
22             v.                                            JOINT RULE 26(f) REPORT
23   LONG BEACH UNIFIED SCHOOL                               [FRCP 16(b), 26(f); Local Rule 26-1]
     DISTRICT, A PUBLIC ENTITY,
24                                                           SCHEDULING CONFERENCE
                               Defendant.                    DATE: December 16, 2019
25                                                           TIME: 1:30 p.m.
                                                             CTRM: 5D
26
27
28
                                                         1
                                            JOINT RULE 26[f] REPORT
     108140v2 / LBU.830.2
Case 2:19-cv-04496-ODW-SS Document 18 Filed 12/03/19 Page 2 of 6 Page ID #:123



 1            DEFENDANT LONG BEACH UNIFIED SCHOOL DISTRICT, and
 2   PLAINTIFF P.S., a minor, by and through her guardian ad litem Irma Ramirez,
 3   through their respective counsel of record, hereby submit this Joint Rule 26(f)
 4   Report.
 5            In conformity with Federal Rule of Civil Procedure 26(f), Local Rule 26-1,
 6   and the Court’s Order Setting Scheduling Conference, issued September 17, 2019,
 7   the parties submit as follows:
 8            a.        Statement of the Case: This case arises out of a special education due
 9   process hearing before an administrative law judge (“ALJ”) of the State of California
10   Office of Administrative Hearings (“OAH”) in which a decision was issued
11   February 22, 2019 (“OAH Decision”). The hearing was requested by Student P.S.
12   The Student appeals the portions of the OAH Decision with respect to findings that:
13   (1) An agreement between the District and Student, dated February 14, 2017, to toll
14   the statute of limitations did not extend the time in which Student was required to
15   file the underlying administrative complaint, because Student did not meet her
16   burden of establishing that OAH was required to hear her claims based on a filing
17   date of September 29, 2015 and Student did not prove an exception to the statute of
18   limitations applied; and (2) the District did not deny the Student a free appropriate
19   public education (“FAPE”) during the statutory period with respect to the offer of
20   an appropriate behavioral program or services.
21            The complaint was filed May 23, 2019. The District filed an answer
22   September 16, 2019.
23            b.        Subject Matter Jurisdiction: This court has original jurisdiction over
24   this matter, which is based on provisions of the Individuals with Disabilities Act
25   (“IDEA”) 20 U.S.C. § 1401 et seq.; Section 504 of the Rehabilitation Act (“Section
26   504”), 29 U.S.C. § 794; and the Americans with Disabilities Act (“ADA”), Title II,
27   42 U.S.C. § 12131.
28
                                                       2
                                          JOINT RULE 26[f] REPORT
     108140v2 / LBU.830.2
Case 2:19-cv-04496-ODW-SS Document 18 Filed 12/03/19 Page 3 of 6 Page ID #:124



 1            c.        Legal Issues: The issue is whether the provisions of the February 22,
 2   2019 OAH Decision should be reversed with respect to specified findings that: (1)
 3   An agreement between the District and Student, dated February 14, 2017, to toll the
 4   statute of limitations did not extend the time in which Student was required to file
 5   the underlying administrative complaint, because Student did not meet her burden
 6   of establishing that OAH was required to hear her claims based on a filing date of
 7   September 29, 2015 and Student did not prove an exception to the statute of
 8   limitations applied; and (2) the District did not deny the Student a free appropriate
 9   public education (“FAPE”) during the statutory period with respect to an offer of an
10   appropriate behavioral program or services.
11            d.        Parties, Evidence, etc.
12            Plaintiff – P.S.
13            Defendant – Long Beach Unified School District.
14            Key Documents – Administrative Record of the special education due process
15   hearing and February 22, 2019 OAH Decision.
16            e.        Damages: Plaintiff seeks reversal of the OAH Decision as to the issues
17   appealed, specific orders, compensatory services, and attorneys’ fees and costs.
18            f.        Insurance: Not applicable.
19            g.        Motions: The parties do not intend to file motions seeking to add other
20   parties or claims, amend the pleadings or transfer venue. See also Dispositive
21   Motions, below.
22            h.        Manual for Complex Litigation: The parties agree that this matter is
23   not a complex case and the procedures of the Manual for Complex Litigation need
24   not be utilized.
25            i.        Status of Discovery: District has served a request for production as to
26   Student’s claims for fees and costs in the underlying hearing matter. No other
27   discovery is pending at this time.
28
                                                        3
                                           JOINT RULE 26[f] REPORT
     108140v2 / LBU.830.2
Case 2:19-cv-04496-ODW-SS Document 18 Filed 12/03/19 Page 4 of 6 Page ID #:125



 1            j.        Discovery Plan:         The parties request that the requirement for a
 2   discovery plan be waived. Other than as described above, the parties agree that to
 3   their knowledge at this time, no other disclosures are required, no other discovery
 4   limitations are required, and no other discovery orders should be entered in the
 5   present case.
 6            k.        Discovery Cut-off: See proposed timetable below.
 7            l.        Expert Discovery: The parties do not contemplate using experts at this
 8   time.
 9            m.        Dispositive Motions: The parties request that cross-motions for
10   summary judgment be set as to the appeal complaint.
11            n.        Settlement/Alternative Dispute Resolution (ADR): No settlement
12   discussions have been held at this time. The parties will use the Court Mediation
13   Panel or hold a private mediation.
14            o.        Trial Estimate: The parties request that cross-motions for summary
15   judgment be set as to the appeal complaint, with oral argument set on the Court’s
16   motion calendar. The parties request waiver of pretrial procedures in Local Rules
17   16-2 through 16-10, pursuant to Local Rule 16-11.
18             p.       Trial Counsel:
19            Patricia Van Dyke and Valerie Vanaman, attorneys for Plaintiff.
20            Jonathan J. Mott, attorney for Defendant.
21            q.        Independent Expert or Master: Not required.
22            r.        Proposed Timetable:
23                          Discovery cut-off:                          February 28, 2020
24                          Motion cut-off:                             March 27, 2020
25                          File administrative record:                 January 31, 2020
26                          File motions for summary judgment:          March 6, 2020
27                          File oppositions:                           March 20, 2020
28
                                                           4
                                              JOINT RULE 26[f] REPORT
     108140v2 / LBU.830.2
Case 2:19-cv-04496-ODW-SS Document 18 Filed 12/03/19 Page 5 of 6 Page ID #:126



 1                          File replies:                              March 31, 2020
 2                          Oral argument:                             April 24, 2020
 3
 4            s.        Other Issues: None known at this time.
 5
 6
     Dated: December 3, 2019                      PARKER & COVERT LLP
 7
 8                                                By: /s/ Jonathan J. Mott
                                                       Jonathan J. Mott
 9                                                     Attorneys for Defendant Long Beach
                                                       Unified School District
10
11   Dated: December 3, 2019                      LEARNING RIGHTS LAW CENTER
12
13
                                                  By: /s/ Patricia Van Dyke
14                                                     Patricia Van Dyke, Esq.
15                                                     Attorney for Plaintiff P.S.
     Dated: December 3, 2019                      NEWMAN.AARONSON.VANAMAN LLP
16
17
                                                  By: /s/ Valerie Vanaman
18                                                     Valerie Vanaman, Esq.
19
                                                       Attorneys for Plaintiff P.S.

20
21
22
23
24
25
26
27
28
                                                          5
                                             JOINT RULE 26[f] REPORT
     108140v2 / LBU.830.2
Case 2:19-cv-04496-ODW-SS Document 18 Filed 12/03/19 Page 6 of 6 Page ID #:127



 1                               CERTIFICATE OF SERVICE
 2            I hereby certify that I electronically filed the foregoing JOINT RULE 26(f)
 3   REPORT with the Clerk of the Court for the United States District Court, Central
 4   District of California, by using the Court’s CM/ECF system on December 3, 2019.
 5            I certify that all participants in the case are registered CM/ECF users and that
 6   service will be accomplished by the CM/ECF system.
 7
 8   Dated: December 3, 2019                 PARKER & COVERT LLP
 9
                                             By: /s/ Jonathan J. Mott
10
                                                  Jonathan J. Mott
11                                                Attorneys for Long Beach Unified School
                                                  District
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     108140v2 / LBU.830.2
